DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 04/21/2022 for application with case number 16/393,019 (filed on 04/24/2019) in which claims 1-15 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 USC §119 (a)-(d). The certified copy has been filed in parent Application No. IN201811037756, filed on 10/05/2018.
	
Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on 04/24/2019 & 03/10/2020 have been received and considered.

Status of Claims
Claims 1 & 7-8 have been amended. Claims 5-6 & 12-13 have been cancelled. Accordingly, claims 1-4, 7-11 & 14-15 are currently pending.

Response to Arguments
Applicant’s arguments filed on 04/21/2022 have been fully considered and are addressed as follows:
Regarding the Specification Objections: The Specification objections are withdrawn, as the amendments to Specification filed on 04/21/2022 have properly addressed the informalities recited in the Non-Final office action mailed on 01/26/2022.
Regarding the Claim Objections: The claim objections are withdrawn, as the amended claims filed on 04/21/2022 have properly addressed the claims informality objections recited in the Non-Final office action mailed on 01/26/2022. 
Regarding the claim rejections under 35 USC §103: Applicant’s arguments regarding the rejections of the claims 1-4, 7-11 & 14-15 as being unpatentable over Stein (PG Pub. No. US 2019/0344904 A1) in view of Bengtsson (NPL Publication: Journal of Sensor Technology, 2012, 2, 177-184) have been fully considered. 
Applicant asserts that:
“Applicant further points out that at the time the instant application was conceived and filed, Goodrich Corporation [i.e., Stein] was the parent company of Simmonds Precision Products Inc [i.e., Instant Application]. . Furthermore, at the time the instant application was conceived and filed both Goodrich Corporation and Simmonds Precision Products Inc were 100 percent commonly owned by parent company UTC Aerospace Systems (UTAS). Further, Goodrich Corporation, Simmonds Precision Products Inc., UTC Aerospace Systems (UTAS) were 100 percent wholly owned by parent company United Technologies Corporation (UTC), which now operates as Collins Aerospace, as of the year 2018. Accordingly, Stein is not available as prior art under the prior art exception set forth under 35 U.S.C. § 102(b)(2)(c)”  (see Remarks pages 6-8; emphasis added)

Applicant’s arguments/ remarks regarding the rejections of the claims by the prior art of Stein are persuasive in view of the prior art exception set forth under 35 U.S.C. § 102(b)(2)(c). Accordingly, the previous prior art rejections under 35 USC §103 have been withdrawn.

Allowable Subject Matter
Claims 1-4, 7-11 & 14-15 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application. In this regard, it is noted that applicants’ Remarks, as indicated above, overcome the previous rejections by the prior art exception set forth under 35 U.S.C. § 102(b)(2)(c). Therefore, Stein; being the closest eligible prior art under 35 U.S.C. §102(a)(2), is not available as prior art by the prior art exception set forth under 35 U.S.C. §102(b)(2)(c) (see pages 6-8 of the Remarks Filed on 04/21/2022).
The arts of record, especially Nance (PG Pub. No. US 2006/0284008 A1), do not singularly or in combination disclose the land gear system that comprises all claimed structural elements: (1) “a landing gear collar”, (2) “a strut assembly” including “a piston”, (3) “a rotary encoder”, and (4) “a controller” that is configured to “determine a stroke of the piston” based on (I) “the data value output (i.e., voltage level) from the rotary encoder”, and (II) “a comparison between the voltage level and the plurality of pre-determined voltages” that are stored by the controller and “are cross referenced to a respective stroke position of the piston” as recited in the amended independent claims 1, and 8, respectively. The uniqueness of the claimed invention is in having an aptly land gear structure (i.e., a collar, a strut, a piston, and a rotary encoder), and its controller that is determining the stroke of the piston based on a comparison between the voltage level output of the rotary encoder and the plurality of pre-determined voltages that are stored by the controller and “are cross referenced to a respective stroke position of the piston”.
Nance, being the closest prior art teaches motion sensors that are mounted in relation to each of the aircraft landing gear struts to monitor, measure and record the impact loads and aircraft touch-down vertical velocities experienced by landing gear struts. However, there are no teachings in Nance pertaining to the claimed land gear collar element, and the controller that is configured to “determine a stroke of the piston” based on (I) “the data value output (i.e., voltage level) from the rotary encoder”, and (II) “a comparison between the voltage level and the plurality of pre-determined voltages” that are stored by the controller and “are cross referenced to a respective stroke position of the piston”.
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims. All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/T.E./
Examiner, Art Unit 3661

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661